Case 1:21-cv-22427-KMM Document 1 Entered on FLSD Docket 07/06/2021 Page 1 of 10




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                               Case No.


  WINDE FARINACCI,

         Plaintiff,

  vs.
                                                                   Jury Trial Demanded
  DIAZ FONTANEZ & ASSOCIATES LLC,
  a foreign limited liability company, d/b/a
  Open Gate Staffing, ARIEL DIAZ, and
  ANDRIA FONTANEZ, individuals,

        Defendants.
  _________________________________________/

                                          COMPLAINT

         The Plaintiff, Winde Farinacci, by her undersigned attorney, makes the following

  Complaint against the Defendants, Diaz Fontanez & Associates, LLC, Ariel Diaz, and

  Andria Fontanez:

         1.      This is an action to redress violations of the Fair Labor Standards Act of 1938

  as amended (“FLSA”), 29 U.S.C. § 201 et seq., caused by the misclassification of an

  employee as an independent contractor and the resulting failure to pay the premium

  overtime wages required by federal law. This action also presents supplemental state law

  claims for breach of contract and for a violation of the Florida Private Whistleblower Act

  (“FWA”), Fla. Stat. § 448.102(3).

                                      Jurisdiction and Venue

         2.      This court has jurisdiction over the FLSA claim pursuant to 29 U.S.C. §

  216(b) and 28 U.S.C. § 1331. This court has supplemental jurisdiction over the claims for
Case 1:21-cv-22427-KMM Document 1 Entered on FLSD Docket 07/06/2021 Page 2 of 10




  breach of contract and for the FWA violation by virtue of 28 U.S.C. § 1367(a) because the

  state claims are so related to the federal claim that they form part of the same case or

  controversy. The Plaintiff’s state law claims share many operative facts with her federal law

  claim and the parties are identical. Resolving both state and federal claims in a single action

  serves the interests of judicial economy, convenience, and fairness to the parties.

         3.     All acts giving rise to this complaint occurred in Miami-Dade County,

  Florida. Venue in this district is appropriate pursuant to 28 U.S.C. § 1391(b).

                                              Parties

         4.     The plaintiff Winde Farinacci (“Farinacci”) is, and at all times relevant to this

  Complaint was, an adult resident of Florida.

         5.     The defendant Diaz Fontanez & Associates (“DFA”) is a limited liability

  company organized and doing business pursuant to the laws of Puerto Rico with a principal

  place of business in Guaynabo, Puerto Rico. DFA is authorized to conduct business in

  Florida and maintains an office in Miami-Dade County, Florida from which it does

  business as Open Gate Staffing (“OGS”).

         6.     The defendant Ariel Diaz (“Diaz”) is the sole manager of Diaz Fontanez &

  Associates LLC. Diaz has a significant ownership interest in DFA and exercises day-to-day

  control of the operations of DFA and OGS.

         7.     The defendant Andria Fontanez (“Fontanez”) is the co-owner of Diaz

  Fontanez & Associates LLC. Fontanez has a significant ownership interest in DFA and

  exercises day-to-day control of the operations of DFA and OGS.




                                                 2
Case 1:21-cv-22427-KMM Document 1 Entered on FLSD Docket 07/06/2021 Page 3 of 10




                                       General Allegations

         8.      OGS is a Florida-based agency specializing in the recruitment of Hispanic

  employees for companies facing labor shortages. OGS is a wholly owned division of DFA

  and does not exist as a separate legal entity.

         9.      In approximately April 2020, the Defendants agreed with Farinacci that

  Farinacci would work for DFA by performing services for OGS.

         10.     The Defendants purported to hire Farinacci as an independent contractor

  with an initial hourly rate of $20 plus a commission based on new revenues that she

  generated.

         11.     Diaz told Farinacci that it would be “easier” to have her working as an

  independent contractor rather than an employee.

         12.     Farinacci’s initial job duties included contacting potential clients of OGS,

  persuading those clients to enter into a business relationship with OGS, explaining the

  placement fees charged by OGS, and placing recruited employees with clients of OGS.

  Within three months, her duties expanded to include complete responsibility for sales,

  business operations, staff training, and managing the accounts of OGS’s clients.

         13.     In November 2020, Diaz advised Farinacci that she was being promoted to

  the position of Vice President/Director of Operations of OGS.

         14.     Farinacci and DFA entered into a written agreement, dated January 11, 2021,

  that purports to employ Farinacci as an independent contractor at an hourly rate of $22. The

  agreement describes services to be provided by Farinacci to DFA that include, among

  others, “overseeing daily business operations,” “hiring staff,” “evaluating performance and

  productivity,” “analyzing accounting and financial data,” and “other duties as assigned.” A




                                                   3
Case 1:21-cv-22427-KMM Document 1 Entered on FLSD Docket 07/06/2021 Page 4 of 10




  copy of the agreement is attached as Exhibit A. The contract was drafted by the Defendants

  and signed by Diaz.

         15.      Additional compensation promised to Farinacci in the agreement attached as

  Exhibit A included 10% of the profits earned by OGS and reimbursement of travel and

  other business expenses.

         16.      Farinacci continued to perform the duties described above in paragraph 12

  after entering into the agreement to perform the additional duties described above in

  paragraph 14.

         17.      Farinacci’s job duties as described above were an integral part of the business

  operated by OGS. They were core functions of the business and the business could not have

  functioned without the performance of those duties.

         18.      Farinacci’s job duties and performance were at all times directed and

  controlled by Diaz and Fontanez.

         19.      At no time relevant to this complaint did Farinacci operate an independent

  business with clients other than DFA and OGS. Farinacci’s sole source of income after she

  began working for OGS until the termination of that relationship came from DFA and

  OGS. As a matter of economic reality, Farinacci was dependent upon DFA and OGS for

  her income.

         20.      Farinacci was employed by the Defendants but was deliberately misclassified

  as an independent contractor for the financial benefit of the Defendants.

         21.      Farinacci often worked 14 to 16 hours per day for 6 or 7 days per week in the

  performance of job duties for OGS and DFA.




                                                  4
Case 1:21-cv-22427-KMM Document 1 Entered on FLSD Docket 07/06/2021 Page 5 of 10




         22.    Regardless of the number of hours per week that Farinacci worked for OGS

  and DFA, she was paid the same “straight time” hourly wage for all hours she worked. She

  was never paid a premium overtime wage for hours worked in excess of 40 during a

  workweek.

         23.    As one example of the defendants’ failure to pay overtime wages, Farinacci

  worked 47.3 hours during the workweek that included December 14-18, 2020. Farinacci

  was paid the same “straight time” hourly rate for all 47.3 hours and was not paid the

  premium overtime rate required by 29 U.S.C. § 207 for the 7.3 hours she worked in excess

  of 40 during that workweek.

         24.    In or about March 2021, Diaz instructed Farinacci to help him terminate an

  employee who had been hired pursuant to a grant program administered by a government

  agency in Puerto Rico. DFA received grant money to pay wages to the employee. The terms

  of the grant program required DFA to reimburse a percentage of the employee’s wages to

  the government agency if DFA did not continue to employ the employee after the grant

  period ended unless DFA discharged the employee for cause. Diaz instructed Farinacci to

  fabricate a pretextual reason to terminate the employee under circumstances that would not

  require DFA to reimburse the government agency for the employee’s wages.

         25.    Farinacci objected to and refused Diaz’s instruction to defraud the

  government as compliance would have involved Farinacci, OGS and DFA in criminal

  activity.

         26.    On or about March 26, 2021, DFA terminated Farinacci’s employment

  because she refused to take an unlawful action as instructed by Diaz.




                                               5
Case 1:21-cv-22427-KMM Document 1 Entered on FLSD Docket 07/06/2021 Page 6 of 10




         27.    In breach of the agreement attached as Exhibit A, DFA initially advised

  Farinacci that she would receive 30 days’ notice of her termination but immediately cut off

  all communication with Farinacci after March 26, 2021, gave her no opportunity to

  continue working, and did not pay her for the 30 days that followed March 26, 2021. Had

  that breach not occurred, Farinacci would have continued her employment for another 30

  days and would have earned at least $3,680.00 in hourly wages (calculated as 20 working

  days of at least 8 hours at $22 per hour). Farinacci has demanded payment of those wages

  by DFA but payment has not been made.

         28.    At the time of her termination, Farinacci was owed approximately $21,000 as

  her share of first quarter profits pursuant to her compensation agreement. Farinacci has

  demanded payment of the unpaid compensation by DFA but payment has not been made.

                                 First Claim: FLSA Violation
                                   (Against all Defendants)

         29.    Farinacci realleges and incorporates paragraphs 1 to 28 of this Complaint.

         30.    OGS serves clients in multiple states across the United States. At all times

  relevant to this complaint, DFA was an enterprise engaged in commerce or in an industry

  affecting commerce and was an employer as defined by 29 U.S.C. § 203, which had

  employees engaged in commerce in Puerto Rico, Florida, and other states, including

  Farinacci.

         31.    DFA is an enterprise whose annual gross volume of sales made or business

  done was not less than $500,000 during calendar years 2020 and 2021, among other years.

         32.    Diaz and Fontanez were responsible for the hiring, supervision, and discharge

  of Farinacci. Diaz and Fontanez determined the conditions of Farinacci’s employment and

  the rate and manner of her payment, controlled Farinacci’s work, maintained Farinacci’s


                                                6
Case 1:21-cv-22427-KMM Document 1 Entered on FLSD Docket 07/06/2021 Page 7 of 10




  employment records, and made the decision to misclassify Farinacci as an independent

  contractor.

         33.     At all times relevant to this complaint, the Defendants were joint employers

  of Farinacci but misclassified her as an independent contractor to avoid paying overtime

  wages required by the FLSA.

         34.     Throughout the course of her employment, Farinacci regularly worked more

  than 40 hours in a workweek but was not paid one-and-one-half times her regular rate for

  the hours he worked in excess of 40, in violation of 29 U.S.C. § 207.

         35.     The Defendants willfully, intentionally, and with reckless disregard for the

  statutory rights of Farinacci violated 29 U.S.C. § 207 by failing to pay Farinacci the

  premium overtime wages she earned for all hours worked in excess of 40 during each

  workweek.

         36.     Pursuant to 29 U.S.C. § 216(b), Farinacci is entitled to recover her unpaid

  overtime wages and an additional equal amount as liquidated damages, in amounts to be

  proven at trial, as well as reasonable attorney’s fees and costs.

                              Second Claim: Breaches of Contract
                                       (Against DFA)

         37.     Farinacci realleges and incorporates paragraphs 1 to 28 of this Complaint.

         38.     The agreement attached as Exhibit A was offered by DFA and accepted by

  Farinacci. The terms stated in the agreement attached as Exhibit A are the binding

  contractual terms and conditions of Farinacci’s employment by DFA except as those terms

  are inconsistent with the requirements of the FLSA.

         39.     DFA breached the terms of Farinacci’s employment agreement by failing to

  give her 30 days’ notice of the termination of her contract.


                                                  7
Case 1:21-cv-22427-KMM Document 1 Entered on FLSD Docket 07/06/2021 Page 8 of 10




         40.     The breach described in the preceding paragraph was a direct, proximate, and

  substantial cause of lost wages that Farinacci would have earned in the absence of the

  breach in the approximate amount of $3,680.00.

         41.     DFA breached the terms of Farinacci’s employment agreement by failing to

  pay her share of first quarter profits.

         42.     The breach described in the preceding paragraph was a direct, proximate, and

  substantial cause of lost compensation to which Farinacci is entitled in the approximate

  amount of $21,000.

                   Third Claim: Florida Private Whistleblower Act Violation
                                        (Against DFA)

         43.     Farinacci realleges and incorporates paragraphs 1 to 28 of this Complaint.

         44.     At all times relevant to this Complaint, Farinacci was employed by DFA.

         45.     In March 2021, Farinacci engaged in activity protected by Fla. Stat. §

  448.102(3) by objecting to DFA’s directive to participate in defrauding a government

  agency. The fraudulent scheme to which Farinacci objected involved the use of

  communications facilities in interstate or foreign commerce to transmit false representations

  to a government agency for the purpose of executing a fraudulent scheme to retain

  government funds that DFA was required to reimburse to a government agency.

         46.     The directive to which Farinacci objected was in violation of laws, rules, or

  regulations, including but not limited to the criminal prohibitions against: theft by fraud,

  Fla. Stat. § 812.014; obtaining property by false pretenses, Fla. Stat. § 812.155; wire fraud,

  18 U.S.C. § 1343; and the False Claims to Government of Puerto Rico Programs, Contracts,

  and Services Act, Act No.154-2018.




                                                 8
Case 1:21-cv-22427-KMM Document 1 Entered on FLSD Docket 07/06/2021 Page 9 of 10




         47.     DFA took an adverse employment action against Farinacci by terminating

  her employment on or about March 26, 2021.

         48.     DFA took the above-described adverse employment action because Farinacci

  engaged in the protected activity described above.

         49.     DFA’s retaliation against Farinacci for engaging in protected activity violated

  Fla. Stat. § 448.102(3).

         50.     As a direct, substantial, and proximate result of the retaliatory conduct

  described above, Farinacci has suffered and will continue to suffer lost wages and benefits of

  employment, emotional distress, mental anguish, humiliation, anxiety, loss of dignity, and

  loss of enjoyment of life.

                                        Demand for Relief

         Plaintiff, Winde Farinacci, demands judgment against Defendants Diaz Fontanez &

  Associates, LLC, Ariel Diaz, and Andria Fontanez as follows:

         a.      As to the first claim, judgment against all defendants, jointly and severally, for

  an award of Plaintiff’s unpaid overtime wages and an additional equal amount as liquidated

  damages, in amounts to be proven at trial, in addition to reasonable attorney’s fees,

  expenses, and costs pursuant to 29 U.S.C. § 216(b).

         b.      As to the second claim, an award for unpaid compensation in amounts to be

  proved at trial in addition to reasonable attorney’s fees, expenses, and costs pursuant to Fla.

  Stat. § 448.08.

         c.      As to the third claim, an award of lost wages and compensatory damages in

  an amount to be determined by the jury, an equitable order reinstating Plaintiff to her

  position with full seniority and wage adjustments that would have been implemented in the




                                                 9
Case 1:21-cv-22427-KMM Document 1 Entered on FLSD Docket 07/06/2021 Page 10 of 10




   absence of Defendant’s unlawful conduct or an equitable award of front pay in lieu of

   reinstatement, and an award of costs, expenses, and attorney’s fees pursuant to Fla. Stat. §

   448.104.

          d.     For such further relief as is just.

          e.     For the costs of this action.

                                            Jury Demand

          Plaintiff demands a trial by jury.

   Dated: July 6, 2021
   Plantation, Florida
                                                 Respectfully submitted,


                                                 /s/Robert S. Norell
                                                 Robert S. Norell, Esq. (Fla. Bar No. 996777)
                                                 E-Mail: rob@floridawagelaw.com
                                                 ROBERT S. NORELL, P.A.
                                                 300 NW 70th Avenue
                                                 Suite 305
                                                 Plantation, Florida 33317
                                                 Telephone: (954) 617-6017
                                                 Facsimile: (954) 617-6018
                                                 Counsel for Plaintiff




                                                   10
